United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Malvern, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-925
Issued: July 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2014 appellant, through counsel, filed a timely appeal from the January 23,
2014 decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim as
it was untimely filed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the timeliness issue.
ISSUE
The issue is whether appellant’s claim for a traumatic injury was timely filed pursuant to
5 U.S.C. § 8122.
FACTUAL HISTORY
On March 7, 2013 appellant, then a 49-year-old city carrier, filed a traumatic injury claim
alleging that on June 22, 2009 she tripped and fell while on her route and that as a result her arm
was bruised and sore. In an accompanying statement that was dated June 22, 2009, she indicated
that she fell on this date and injured her left arm and knee. Appellant noted that she was never
told that she could file a claim or a report.

By letter dated March 14, 2013, the employing establishment controverted appellant’s
claim by alleging that the claim was not timely filed and that there is no documentation to
support appellant’s claim of a fall on June 22, 2009. Mr. Sims indicated that when he asked
appellant why it took four years to even mention pursuing filing an injury claim, she stated that
she was anticipating trying to transfer to another facility and wanted to make sure that she could
be treated for her injuries and also she wanted to make sure that the incident was documented.
He stated that appellant also told him that she did not know anything about filing an injury claim
and believed that she would be okay. Mr. Sims noted that during the telephone conversation on
March 6, 2013 appellant only informed him of a fall she had on December 6, 2010, which she
claimed Postmaster Paul Frazier acknowledged was reported to him, and that appellant told him
that she did not wish to seek medical treatment or file an injury claim. Mr. Sims stated that,
although appellant indicated that she had told Mr. Frazier about the June 22, 2009 incident, he
had no recollection of such incident. Mr. Sims concluded by noting that on March 12, 2013 his
office was notified that appellant presented three claims of injury: one for June 22, 2009 and two
claims for injuries on December 6, 2010.
The record also contains hospital records for a visit to National Park Medical Center
indicating that appellant was treated for plantar fasciitis on October, 25, 2010.
In response to a March 21, 2013 letter from OWCP asking appellant to submit further
evidence, she submitted an April 18, 2013 note wherein a physician’s assistant indicated that
appellant was currently being treated for left arm pain after a fall at work.
By decision dated April 26, 2013, OWCP denied appellant’s claim because it was not
timely filed within three years of the date of the alleged injury, i.e., June 22, 2009. It further
denied her claim as untimely filed as her supervisor had no knowledge of the alleged injury
within 30 days of its occurrence.
On May 13, 2013 appellant, through counsel, requested a telephonic hearing with an
OWCP hearing representative. At the hearing held on October 13, 2013, appellant noted that on
June 22, 2009 she tripped and fell on steps in the performance of her federal duties. She testified
that when she returned to the office she told Mr. Frazier what happened and showed him her
arm. Mr. Frazier told her to write down what happened. Appellant indicated that she wrote a
statement and that Mr. Frazier made a copy and returned the original. She noted that he told her
to let him know if she saw a doctor, but that he never told her to fill out a claim form. Appellant
noted that she went to the emergency room in October 2010 because her arm was hurting and
that she took this hospital report to Mr. Frazier and gave him a copy of it. She noted that she fell
two more times in 2010 and injured the same arm. Appellant stated that Mr. Frazier refused to
give her a claim form even though she requested one. She testified that her arm still hurt.
In an April 30, 2013 statement from a coworker, Wesley Murdock stated that appellant
contacted him in 2010 concerning an injury she sustained while carrying mail on her route, and
wanted his help in pursuing her employment-related injury. He told her to file a Form CA-17 to
go to her physician to document the injury. Mr. Murdock noted that during that time Mr. Frazier
was acting supervisor.

2

Appellant also submitted additional medical documentation, including notes from a
June 17, 2009 medical appointment and more complete notes from her October 24, 2010 visit to
the National Park Medical Center for plantar fasciitis and left arm pain.
By decision dated January 23, 2014, OWCP’s hearing representative affirmed OWCP’s
April 26, 2013 decision.
LEGAL PRECEDENT
Section 8122(a) of FECA1 provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.2 In cases involving a traumatic
injury, the time limitation begins to run on the date of the incident even though the employee
may not be aware of the seriousness or ultimate consequences of the injury or the nature of the
injury is not diagnosed until sometime later.3
Even if a claim is not filed within the required three-year period, it is still regarded as
timely under section 8122(a)(1) if the claimant’s immediate superior had actual knowledge of the
alleged employment injury within 30 days.4 The knowledge must be such as to put the
immediate superior reasonably on notice of appellant’s injury. Additionally, the claim would be
deemed timely if written notice of injury or death was provided within 30 days pursuant to
5 U.S.C. § 8119.5
ANALYSIS
The issue is whether appellant filed a claim for compensation within the applicable time
limitation provided by FECA.
Appellant claimed that she fell on June 22, 2009 during the course of her federal
employment as a city carrier. The Board has held that, in cases involving a traumatic incident of
which employee is immediately aware, the time for filing a claim begins to run at the time of the
traumatic incident even though all sequelae of the injury may not be known until later.6 Thus,
the time for filing a claim for compensation began to run at the time of the alleged fall on
June 22, 2009. As appellant’s claim was not filed until March 7, 2013, over three years after the
alleged incident, it is untimely.

1

5 U.S.C. §§ 8101-8193

2

Id. at § 8112.

3

See Paul S. Devlin, 39 ECAB 715 (1988); Kenneth W. Beard, 32 ECAB 210 (1980).

4

5 U.S.C. § 8122(a)(1). See also B.C., Docket No. 09-2147 (issued July 16, 2010); Hugh Massengill, 43 ECAB
475 (1992).
5

Id. at §§ 8122(a)(1), 8122(a)(2).

6

Corey W. Davis, 57 ECAB 674 (2006).

3

However, appellant’s claim may be regarded as timely under section 8122(a)(1) of FECA
if her immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2) if written notice of injury was given within 30 days.7 The evidence does not support
that appellant’s immediate superior, Mr. Frazier, had actual knowledge of the injury or written
notice of the injury within 30 days. Although appellant alleged that she told him on the date of
the incident and showed him her arm, the record does not verify that appellant reported the injury
to him at that time. Appellant stated that Mr. Frazier asked her to give him a written statement as
to what happened, and the record contains a copy of a June 22, 2009 note written by appellant.
There is no conclusive evidence that this note was ever received by Mr. Frazier. Further, there is
no evidence that he received any medical records within 30 days that would have put him on
notice of the injury and its employment relationship. The first medical notes after the June 22,
2009 injury were the hospital records from appellant’s visit on October 25, 2010, over one year
later. The June 17, 2009 medical notes preceded the date of appellant’s alleged injury.
The witness statement from Mr. Murdock, fails to establish that appellant notified her
supervisor within 30 days of the alleged incident. There were no specific dates or other facts
which verified such contact.
The Board has held that unawareness of possible entitlement, lack of access to
information and ignorance of the law or one’s rights and obligations under it do not constitute
exceptional circumstances that would excuse a failure to timely file a claim.8 Accordingly, as
appellant failed to file a timely claim and as her supervisor did not have actual or imputed
knowledge within 30 days of the alleged June 22, 2009 incident, appellant’s claim was not
timely filed.
CONCLUSION
The Board finds that appellant’s claim for a traumatic injury was not timely filed
pursuant to 5 U.S.C. § 8122.

7

5 U.S.C. § 8122(a)(1), (2). See also David R. Morey, 55 ECAB 642 (2004).

8

Roger W. Robinson, 54 ECAB 846 (2002); see also, Mancil O. Slaton, Docket No. 06-955 (issued
July 21, 2006).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2014 is affirmed.
Issued: July 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

